         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                            )
 PRESIDENT, INC.; et al.,                       ) Electronically Filed
                                                )
                Plaintiffs,                     ) Civil Action
                                                )
        v.                                      ) No.: 2-20-CV-966
                                                )
 KATHY BOOCKVAR; et al.,                        )
                                                ) Judge J. Nicholas Ranjan
                Defendants.                     )

                     OMNIBUS RESPONSE IN OPPOSITION TO
               INTERVENORS’ MOTIONS TO COMPEL (ECF ## 366, 368)

  I.   INTRODUCTION

       Intervenors’ motions to compel should be denied because both the motions and the

underlying discovery requests misconstrue what this case is about and amount to nothing more than

an ill-conceived fishing expedition. In their Amended Complaint, Plaintiffs request, inter alia,

declaratory and injunctive relief to protect their Constitutional rights by, among other things,

ensuring that the Secretary of the Commonwealth and all of the County Election Boards follow the

provisions of the Election Code in a uniform manner. See, e.g., Am. Compl.(ECF#234), ¶¶ 5 &

192, 193-267; see also id. at pp. 71–73 (prayer for relief). The Intervenors’ fixation on evidence of

fraud is a distraction; the Commonwealth’s failure to impose and implement uniform statewide

standards “to protect the legality of a citizen’s vote” is what “implicates constitutional problems

under the equal protection clause of the Fourteenth Amendment” and is the focus of Plaintiffs’

claims in this case. Pierce v. Allegheny County Bd. of Elections, 324 F. Supp. 2d 684, 697 (W.D.

Pa. 2003). Accordingly, the Court should deny the Intervenors’ motions to compel.
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 2 of 11




 II.    ARGUMENT

            A. Discovery Is Limited by Relevancy, i.e., Matters “of Consequence.”

        Plaintiffs’ discovery requests relating to fraud exceed the relevancy bounds set by the

Federal Rules of Civil Procedure. “Rule 26(b)(1) imposes ‘two content-based limitations upon the

scope of discovery: privilege and relevance.’” Hay v. Somerset Area Sch. Dist., No. 3:16-cv-229,

2017 U.S. Dist. LEXIS 100637, at *3 (W.D. Pa. June 29, 2017) (quoting Trask v. Olin Corp., 298

F.R.D. 244, 257 (W.D. Pa. 2014)).

        “The party moving to compel discovery under Rule 37 bears the initial burden of proving

relevance of the material requested.” N. Am. Communs. Inc. v. Herman, No. 3:17-157, 2019 U.S.

Dist. LEXIS 88690, at *5–6 (W.D. Pa. May 28, 2019) (citing Morrison v. Phila. Hous. Auth., 203

F.R.D. 195, 196 (E.D. Pa. 2001)). “Evidence is ‘relevant’ if it has any tendency to make a fact

more or less probable than it would be without the evidence’ and ‘the fact is of consequence in

determining the action.’” Williams v. Clark, No. 1:17-cv-204, 2019 U.S. Dist. LEXIS 116071,

2019 WL 3068390, at *2 (W.D. Pa. July 12, 2019) (quoting Allen v. Eckard, 2019 U.S. Dist. LEXIS

37169, 2019 WL 1099001, at *2 (M.D. Pa. Mar. 3, 2019) (emphasis added)). “The relevance of

each of the discovery requests at issue must be assessed in the context of [the party’s] claims and

the issues of the case.” Id. at *3.

        In Love v. New Jersey Department of Corrections, the plaintiff commenced a § 1983 action

based upon an incident arising from his visit to a prison, and an alleged retaliatory transfer to another

prison, and conditions of his confinement. 2018 U.S. Dist. LEXIS 13166, at *1–2 (D.N.J. Jan. 26,

2018). Although the plaintiff’s complaints “tangentially allege[d] general disrepair and neglect of

the prison facility, the allegations behind his complaint primarily center[ed] on the health hazards

of mold, mildew, and fungus.” Id. at *4. The court denied a motion to compel responses to requests


                                                   2
           Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 3 of 11




that strayed from issues relating to mold, mildew, and fungus and their potential causes in the prison.

Id.at *4–7. In so ruling, the court noted that “[t]hough relevance at discovery is broader than at

trial, courts discourage interrogatories that are little more than fishing expeditions, unlikely to lead

to relevant information.” Id. at *4.

             B. The Intervenors’ Requests Seek Irrelevant Information and Documents.

                      1. Plaintiffs’ Claims Implicate Significant Constitutional Violations.

          The Intervenors’ premise their assertions of relevance upon a mischaracterization of

Plaintiffs’ claims in this action. Plaintiffs’ Amended Complaint sets forth 9 counts, all involving

Constitutional violations stemming from the Defendants’ inconsistent election administration

and/or a poll watching statute which unconstitutionally limits poll watchers to their county of

residence or location of in-person voting. See Am. Compl., #234, Counts I-IX.

          At issue in each of these claims—and what the discovery exchanged in this action has

already demonstrated—is that the Secretary of the Commonwealth has issued guidances that

directly contradict the Election Code, resulting in County Election Boards failing to adhere to the

provisions of the Election Code in a uniform manner. Although these failures create the opportunity

for fraud (which is why the General Assembly enacted the absentee and mail-in voting in the

manner that it did), the actual commission of fraud is not an element of any claim or defense in this

action.

          The Intervenors, however, focus on the word “fraud” in Plaintiffs’ Amended Complaint,

without giving any credence to the context in which the allegations are made. First, Plaintiffs have

alleged that non-uniform application creates an opportunity for fraud to occur. See, e.g., Am.

Compl. ECF #234, ¶ 1 (“Defendants’ hazardous, hurried, and illegal implementation of

unmonitored mail-in voting which provides fraudsters an easy opportunity to engage in ballot


                                                   3
           Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 4 of 11




harvesting, manipulate or destroy ballots, manufacture duplicitous votes, and sow chaos.”

(emphasis added)). As noted in Plaintiffs’ discovery responses, it is the mere failure of the state to

impose uniform statewide standards to protect the legality of a citizen’s vote that gives rise to a

constitutional violation. See Pierce, 324 F. Supp. 2d at 697.

       In their motion to intervene, PennFuture and Sierra Club expressly stated they would not

“expand the questions presented by the Complaint.” ECF #138 at 20. But their discovery requests

belie that promise. Instead, their discovery requests evince an intent to inflate mere statements

regarding the opportunity for fraud into the focus of their defense against Plaintiffs’ claims. In this

expedited action regarding the Secretary of the Commonwealth’s and some County Elections

Boards’ failure to adhere to the strict requirements of the Election Code, Intervenors’ preoccupation

with instances of fraud will do little more than sidetrack the Court and parties from the issues to be

decided.

       PennFuture and Sierra Club also seek to use a subpoena recently issued by Plaintiffs to

support their tortured reading of Plaintiffs’ claims. See ECF#369, p.5. Somehow, Intervenors

interpret a subpoena to the Committee of Seventy as one seeking fraud-related documents or

information when no such documents or information are identified. Instead, the subpoena to the

Committee of Seventy is directed at the issue of drop-boxes and communications it had with

certain identified individuals and entities regarding drop-boxes. See ECF#369-3, pp. 5-6 & 12-14

of 14. Unfortunately for Intervenors, simply saying a document seeks fraud-related documents or

information (or that an Amended Complaint asserts fraud) does not make it so.

       Intervenors’ discovery requests aimed at supposed allegations of fraud, therefore, are not

relevant to the claims or defenses and exceed the scope of permissible discovery under Rule 26.




                                                  4
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 5 of 11




                      2. Intervenors’ “Pretext” Argument Is Misplaced.

        Intervenors’ suggestion that Plaintiffs’ claims are pretext is a red herring. The Intervenors

claim they also have a right to the sought-after discovery because they are entitled to show

Plaintiffs’ allegations are pretextual. See ECF#369, p.4 (citing North Carolina State Conference

of NAACP v. Cooper, 430 F. Supp. 3d 15, 44 (M.D. N.C. 2019)). Defendants are wrong. The

discussion of pretext in North Carolina is irrelevant to this case because the plaintiffs there were

challenging a voting restriction as being unconstitutional, thus they had to establish a

discriminatory purpose. See North Carolina State Conference of NAACP, 430 F. Supp. 3d at 27

n.7 (“As explained in this Opinion, a plaintiff challenging a voting restriction under either [the

Fourteenth or Fifteenth] amendment must establish that the restriction was motivated, at least in

part, by a discriminatory purpose.”). Here, Plaintiffs are not challenging any voting restrictions as

being unconstitutional. What they challenge as unconstitutional is the failure of the Secretary and

the 67 Counties to follow the Election Code uniformly across the Commonwealth, which violates

Plaintiffs’ equal protection rights. 1

        Nor are either of the other two cases cited by the Intervenors helpful. The Riggs case from

New Jersey is inapposite because it is a tax case dealing with a motion in limine under Rule of

Evidence 403, and the “motive” evidence there was necessary to put into context a factual request



1
  The court in North Carolina also noted that one of the failings of the statute before it was that
the legislature had evidence of alleged cases of mail-in absentee voter fraud but did not attempt to
address same in the statute. See North Carolina State Conference of NAACP, 430 F. Supp. 3d at
34. In contrast here, the Pennsylvania Supreme Court has already recognized that the restrictions
Plaintiffs are seeking to enforce uniformly across the Commonwealth are geared toward reducing
voter fraud. See In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223,
1234 (Pa. 2004). Moreover, the Pennsylvania General Assembly used the very language that the
Supreme Court interpreted in 2003 when enacting no-excuse mail-in voting under Act
77. Compare 25 P.S. § 3146.6(a) with 25 P.S. §§ 3146.6(a) and 3050.16(a). Accordingly, the
Pennsylvania General Assembly can be presumed to have enacted the same language for the same
purposes. See 1 Pa.C.S. § 1922(4).
                                                 5
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 6 of 11




the plaintiff made of an Exchange Agent. See Riggs v. Deutsche Banc Alex. Brown Inc., 2005 U.S.

Dist. LEXIS 53480, at *2-4 (D. N.J. Sept. 6, 2005). There is no similar situation present here. The

Arconic Inc. case also is inapposite because the discovery at issue there related to a counterclaim

for wrongful initiation of suit. See Arconic Inc. v. Novelis Inc., 2018 U.S. Dist. LEXIS 176303, at

*6 (W.D. Pa. Oct. 15, 2018) (Conti, J.) (adopting recommendation at citation referenced by

Defendants); see also Arconic Inc., ECF# 55 (Answer, Affirmative Defenses, and Counterclaim),

¶306 (“Arconic has acted in bad faith and engaged in subterfuge and evasion in breach of the

implied covenant of good faith and fair dealing, including by wrongfully filing this lawsuit,

purporting to terminate the License, filing the ‘384 application and the Derivation Proceeding, and

attempting to interfere with Novelis’s business with Ford, Chemetall, and other third parties.”)

(emphasis added). No such counterclaim has been asserted here.

                     3. The Court Has Already Outlined the Scope of Relevant Discovery.

       Intervenors’ request for this information already was presented to the Court and the Court

declined to require Plaintiffs to produce the information. In the summary by PennFuture and Sierra

Club, setting aside the erroneous description of the actual claims being asserted by Plaintiffs, they

noted their requests sought production of fraud-related information. See, e.g., Exhibit 1 (08/11/2020

12:05 p.m. email) (“Plaintiffs did not support their allegations that Defendants’ use of Drop Boxes

‘provides fraudsters an easy opportunity to engage in ballot harvesting, manipulate or destroy

ballots, manufacture duplicitous votes, and sow chaos,’ (Amended Complaint ¶1) with any specific

facts or credible allegations. Intervenors are entitled to explore the factual bases for these

allegations and the credibility of the alleged harm Plaintiffs seek to remedy through this litigation.

Intervenors’ discovery requests are not controversial, seeking documents relevant to the harms

Plaintiffs allege, including the basis for their claims of voter fraud, … During the August 10 meet

and confer Plaintiffs also asserted that their claims do not, in fact, concern voter fraud and solely

                                                  6
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 7 of 11




relate to the non-uniform procedures counties may adopt in the upcoming general election. But that

is not the case they have pled, which is rife with allegations of fraud … .”); see also Exhibit 1

(08/11/2020 11:46 a.m. email) (in the summary by the NAACP Pennsylvania State Conference

Intervenors in which the Democratic Intervenors joined, they were seeking information to show

“that the Commonwealth has failed to safeguard against improper voting.”). Yet after reviewing

the summaries from all parties to the dispute, while the Court did direct Plaintiffs to produce certain

information about poll-watching, it did not require Plaintiffs to produce any documents or

information on fraud. See Exhibit 1 (08/11/2020 4:17, 4:18 & 4:19 p.m. emails). Therefore,

Plaintiffs view this issue as having been determined.

            C. Plaintiffs Have Fairly Answered the Intervenors’ Requests.

        Notwithstanding the irrelevancy of Intervenors’ discovery requests, Plaintiffs have provided

meaningful answers. In Plaintiffs’ responses, Plaintiffs state that “to the degree that evidence of

voter fraud or any other election-related fraud is relevant to any questions before the Court,

Plaintiffs will rely on, among other things, publicly available news reports and public records.” See

Doc. ##367-1, 367-2; Doc. #369-2. Plaintiffs also referred Plaintiffs to the “documents being

produced” and further responded that “Plaintiffs also retain the ability to introduce evidence

regarding election-related fraud in the form of expert reports if necessary as this matter proceeds.”

Id.

            D. Intervenors’ Requests Are Inappropriate Contention Interrogatories.

        Intervenors’ contention interrogatories are also objectionable “Contention interrogatories

ask a party: to state what it contends; to state whether it makes a specified contention; to state all

the facts upon which it bases a contention; to take a position, and explain or defend that position,

with respect to how the law applies to fact; or to state the legal or theoretical basis for a contention.”


                                                    7
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 8 of 11




United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *64 (W.D. Pa. May 14,

2013). Such interrogatories in the early stages of litigation are disfavored, especially when the

complaint is not facially infirm and the defendants have control over much of the evidence of their

misconduct. Id. at *66, *71–73; see also Fed. R. Civ. P. 33(a)(2); Fischer & Porter Co. v. Tolson,

143 F.R.D. 93, 95 (E.D. Pa. 1992) (“The interests of judicial economy and efficiency for the

litigants dictate that ‘contention interrogatories are more appropriate after a substantial amount of

discovery has been conducted.’”).

       Just as the Court prohibited the use of requests for admission, see ECF #124 § III(B)(9), it

should discourage the use of contention interrogatories during this abbreviated discovery period.

The requests serve similar purposes. Requests for admission are designed “first to facilitate proof

with respect to issues that cannot be eliminated from the case, and secondly, to narrow the issues

by eliminating those that can be.” Fed. R. Civ. P. 36, notes re 1970 amendment. Similarly, the

proponent of contention interrogatories “must demonstrate that there is good reason to believe that

answers to its well-tailored questions will contribute meaningfully to clarifying the issues in the

case, narrowing the scope of the dispute, or setting up early settlement discussion, or that such

answers are likely to expose a substantial basis for a motion under Rule 11 or Rule 56.” Educ.

Mgmt., 2013 U.S. Dist. LEXIS 104176, at *65–66. With roughly a month to conduct all discovery

in this action, Intervenors’ use of contention interrogatories diverts the Court’s and parties

resources and attention from the substantive discovery that must be done.

           E. Plaintiffs Should Be Awarded Attorneys’ Fees.

       Plaintiffs are seeking an award of $5,000 should this Court deny the motions, as they

believe it should. As the required support, counsel for Plaintiffs aver they incurred the following

time related to this discovery dispute, excluding time discussing same with their clients:


                                                 8
         Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 9 of 11




    •   Time preparing for and participating in the initial meet-and-confer (but reduced by ½ to
        account for discussion of issues on topics other than the fraud issue):
           o Attorney Mercer – 1.0 hrs. x $455 = $455
           o Attorney Giancola – 0.5 hrs. x $345 = $173

    •   Time reviewing email correspondence with Mr. Vahlsing by Intervenors regarding
        discovery dispute, preparing and submitting Plaintiffs’ summaries, reviewing
        Intervenors’ summaries, and reviewing Court’s resolution of dispute:
            o Attorney Mercer – 1.4 hrs. x $455 = $637

    •   Time preparing for and participating in second meet-and-confer (but reducing by ¼ to
        account for brief discussion of the Plaintiffs’ production of training information):
           o Attorney Mercer – 0.6 hrs. x $455 = $273
           o Attorney Giancola – 0.6 hrs. x $345 = $207

    •   Time spent reviewing motions to compel and briefs in support and preparing omnibus
        brief in opposition to same:
            o Attorney Hicks – 1.0 hrs. x $440 = $440
            o Attorney Mercer – 6.6 hrs. x $455 = $3,003
            o Attorney Giancola – 8.4 hrs. x $345 = $2898

    •   Total cost associated with this discovery dispute: $8,086.

    Pursuant to the Amended Scheduling Order, Doc. 334 § II(2), and Federal Rule of Civil

Procedure 37, the Plaintiffs hereby request an award of attorneys’ fees of $5,000. 2




2
   The Democratic Intervenors do not include anything in their motion, brief, or form order
regarding fees. See generally ECF#366; ECF #367. And while Citizens for Pennsylvania’s Future
and the Sierra Club include a request for $5,000 in attorneys’ fees in their form Order (ECF #370),
there is no mention of attorneys’ fees or justification for same in their motion or brief. See
generally ECF#368; ECF#369. But this Court requires that support be provided for attorneys’
fees. See Judge Ranjan’s Practices and Procedures (rev. 1/6/20), §II(e) (“In the event discovery
motions are subsequently filed, counsel for each side should, pursuant to Rule 37, provide support
for their reasonable expenses (including attorneys’ fees), as expenses will be awarded to the
prevailing party when permitted under Rule 37.”). Thus, even if the Court were to grant one of
the motions, in whole or part, it should not award any attorneys’ fees.
                                                 9
        Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 10 of 11




III.   CONCLUSION

       For the reasons set forth above, the motions to compel filed by the Democratic Intervenors,

Doc. 366, and PennFuture and Sierra Club, Doc. 368, should be denied. Pursuant to Federal Rule

of Civil Procedure 37, Plaintiffs should be awarded attorneys’ fees in the amount of $5,000.




                                                Respectfully submitted,

                                                PORTER WRIGHT MORRIS & ARTHUR LLP

Date: August 12, 2020                     By: /s/ Ronald L. Hicks, Jr.
                                              Ronald L. Hicks, Jr. (PA #49520)
                                              Jeremy A. Mercer (PA #86480)
                                              Russell D. Giancola (PA #200058)
                                              Six PPG Place, Third Floor
                                              Pittsburgh, PA 15222
                                              (412) 235-4500 (Telephone)
                                              (412) 235-4510 (Fax)
                                              rhicks@porterwright.com
                                              jmercer@porterwright.com
                                              rgiancola@porterwright.com

                                                and

                                                Matthew E. Morgan (DC #989591)
                                                (admitted pro hac vice – ECF #10)
                                                Justin Clark (DC #499621)
                                                (pro hac vice motion pending – ECF #27)
                                                Elections, LLC
                                                1000 Maine Ave., SW, 4th Floor
                                                Washington, DC 20224
                                                (202) 844-3812 (Telephone)
                                                matthew.morgan@electionlawllc.com
                                                justin.clark@electionlawllc.com

                                                Counsel for Plaintiffs




                                                10
        Case 2:20-cv-00966-NR Document 373 Filed 08/12/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Response to be filed

this 11th day of August, 2020, via ECF, which system will serve notice of same on all parties

registered to receive same via the ECF system. For any party who has yet to enter an appearance,

the undersigned certifies that a copy of the foregoing filing will be served on that party via First

Class Mail and a copy sent to the County Solicitor, if known, via email or fax.

                                                 Respectfully submitted,

                                                 PORTER WRIGHT MORRIS & ARTHUR LLP

                                           By: /s/ Ronald L. Hicks, Jr.
                                               Ronald L. Hicks, Jr. (PA #49520)
                                               Jeremy A. Mercer (PA #86480)
                                               Russell D. Giancola (PA #200058)
                                               Six PPG Place, Third Floor
                                               Pittsburgh, PA 15222
                                               (412) 235-4500 (Telephone)
                                               (412) 235-4510 (Fax)
                                               rhicks@porterwright.com
                                               jmercer@porterwright.com
                                               rgiancola@porterwright.com

                                                 and

                                                 Matthew E. Morgan (DC #989591)
                                                 (admitted pro hac vice – ECF #10)
                                                 Justin Clark (DC #499621)
                                                 (pro hac vice motion pending – ECF #27)
                                                 Elections, LLC
                                                 1000 Maine Ave., SW, 4th Floor
                                                 Washington, DC 20224
                                                 (202) 844-3812 (Telephone)
                                                 matthew.morgan@electionlawllc.com
                                                 justin.clark@electionlawllc.com

                                                 Counsel for Plaintiffs
